Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A rotary indexing transfer machine comprising: a machine frame; a rotating table, supported on said machine frame so as to rotate about an indexing axis; at least one workpiece carrying spindle comprising a hollow shaft for receiving therein a workpiece and a clamping device for clamping the workpiece inserted in said hollow shaft, wherein said clamping device comprises a collet that is coupled to the workpiece carrying spindle, wherein said workpiece carrying spindle is mounted on said rotating table, and wherein said hollow shaft and said collet of said at least one workpiece carrying spindle are connected for joint rotation about a spindle rotation axis; at least one support provided in fixed position next to said rotating table, said fixed position setting up a work station; at least one machining station having at least one machining unit supported on said support so as to allow machining of the workpiece clamped in said collet at said work station; at least one drive motor for rotating said hollow shaft and said collet about said spindle rotation axis; and an indexing device mounted on the machine frame and comprising indexing means for rotary indexing of the rotating table so as to position the at least one workpiece Claim 1 specifically:
the structural and operative relationship between the machine frame, rotating table, indexing axis, workpiece carrying spindle, hollow shaft, workpiece, clamping device, collet, support, machining station, drive motor, indexing device, rotatable motor shaft, shaft rotation axis, collar seat, through hole.  Especially as it relates to the machine frame, motor indexing device, collet, carrying spindle, and through hole being arranged in a manner that allows the workpiece being held by the collet to extend through the workpiece carrying spindle at each end so each end of the workpiece extends past the end of the workpiece carrying spindle in order to be engaged by the machining station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and related arguments, see Response to Non-Final Office Action, filed 2021/01/04, with respect to the Examiner’s Rejection of Claims 1-20 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1-20 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art references US 1396781 A and US 1449465 A have been cited as pertinent because they disclose a rotary indexing machine for carrying workpieces for being processed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                       
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652